Judge Simpson
delivered the opinion of the court.
Whether the claim of Elizabeth Lambert to a pension, on account of the services of her deceased husband in the revolutionary war, was assignable, and whether the execution of the assignment relied upon by the plaintiffs, (the witnesses having referred to a writing which was executed about eight years before the time they deposed, whilst the one exhibited bears date some fourteen years previous to that time,) *106should be regarded as having been sufficiently established, and if established, whether the right to that part of the pension which was allowed by subsequent acts of Congress would pass by it, are matters that it would not be proper now to decide, as we are satisfied the Madison circuit court had no jurisdiction over the case, and could not afford the plaintiffs any relief, even were these questions all decided in their favor.
1. If a suit be prosecuted unsuccessfully in the name of the wife alone, to recover a right which belongs to her, she, in conjunction with her husband, cannot prosecute a second suit to recover on the same claim.
3. A party will not be permitted in a second suit, to litigate the same claim, which has been adjudged unavailable, though asserted on different grounds; all the grounds of claim should be asserted and relied on . at once.
The fund in contest is claimed by Hawkins and wife, in right of the latter. It belongs to her and not to her husband. If he were to die it would go to her by survivorship, fie cannot sue for it in his own name, but she has to be joined with him in the action. She is barred by the judgment of the circuit court of Rockcastle county, in which it was decided that she was not entitled to the whole, but only to one-third of the pension, and therefore this suit cannot be maintained in her name. She claimed in that suit, as she does in the present action, the whole of the fund in contest, and the judgment of the court was against her claim. The fact that she based her right to it, in that action, on one ground, and in the present action, on a different ground, cannot diminish the effect of the former judgment as a bar, or authorize her to maintain another action to assert the same demand. It was incumbent on her to present in that action all the grounds of her claim, and all the evidence she relied on to sustain it.
A right of action cannot be twice asserted by placing it on different grounds at each time. If there be a discovery of a new fact, or additional testimony of such a character as authorizes are-hearing, a reversal, or modification of the judgment, the application for that purpose must be made to the court that rendered it. Nor does the fact that the former suit was prosecuted in the name of the wife alone, without making her husband a party, prevent the judgment from operating as a bar in this action, in which she is the real party in interest. So long as it remains *107in force and unreversed, it forms a valid bar to any action in her name, and as her husband cannot maintain the action in his own name alone, it follows that it operates as a bar to the action in their joint "names.
3. The court; rendering a decree between parties can alone entertain a bill of review on the discovery of testimony.]
As the wife carried on the former action in her own name, and it does not appear in any part of the proceedings in that case that she was a married woman; and as the other parties to the action made no objection to its prosecution in her name alone, and her husband acquiesced in it, the rule of law which makes the judgment of a court of competent jurisdiction, in a case between the same parties, involving the same matters of controversy, a bar to another action, the object of the rule being to put an end to litigation, forbids that she should be permitted, in another action brought jointly by her and her husband, to re-litigate the same matters. It would violate both the object and the spirit of the rule.
If then, the plaintiffs are entitled to any relief, it can only be granted by the Rockcastle, and not by the Madison, circuit court. The former court has the power to vacate and modify the judgment for sufficient cause; the latter has no such power, having no jurisdiction for that purpose.
Wherefore, the judgment is affirmed.